DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to Applicant’s reply filed 2/10/21.  Claims 1, 3, 12, 13, and 14 are amended, claim 2 is canceled.  Claims 1, and 3-15 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Claims 1, 3, 4, 6, and 7 recite “flow sensing means”.

Claim Objections
Claim 3 is objected to because of the following informalities:  “simulated breating apparatus” should be “simulated breathing apparatus”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, and 3-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Publication No. 2018/0259379 A1 to Copley et al. (hereinafter “Copley”).

Concerning claim 1, Copley discloses a simulated breathing apparatus (paragraph [0048]) comprising: 
an inlet and a vacuum pumping system, the vacuum pumping system comprising: a vacuum pump; a high-speed valve interposed between the inlet and the vacuum pump; a flow sensing means interposed between the inlet and the vacuum pump (paragraphs [0072]-[0080] – valve is interposed between vacuum pump and inlet, and flowmeter is between the inlet and vacuum); and 
a controller for controlling the operation of the vacuum pump and the high-speed valve, which comprises a user interface, via which a user can input a target flow profile, the target flow profile being a time-dependent flow profile, being a target pressure and/or flow rate as a function of time (paragraphs [0072]-[0083] – user inputs a target flow which is controlled as a function of time), 
wherein the controller is configured to control the operation of the vacuum pump and the high-speed valve so that the measured pressure and/or the flow rate within the simulated breathing apparatus is matched to the target flow profile in real-time or near-time (paragraphs [0072]-[0083] – operation of the pump and value is controlled to adjust flow rate to match target in real time), the controller being configured to control the vacuum pump and the high-speed valve in response to one or more outputs of the flow sensing means so as to create a flow within the apparatus that matches the user-inputted target flow profile (paragraphs [0072]-[0085]).

Concerning claim 3, Copley discloses wherein the controller is operatively connected to the vacuum pump, the flow sensing means and the high-speed valve, and wherein the controller is adapted, in use, to: monitor the pressure and/or flow rate within the simulated breathing apparatus using the flow sensing means; and control the flow within the simulated breathing apparatus by controlling the operation of the vacuum pump and the high-speed valve (paragraphs [0072]-[0085]).

Concerning claim 4, Copley discloses wherein the flow sensing means comprises a differential pressure sensor, which measures the pressure differential between any one or more of a group comprising: atmosphere and the inlet; and opposite sides of the high-speed valve (paragraphs [0072]-[0085]).

Concerning claim 5, Copley discloses further comprising a temperature sensor, whose output is used by the controller to convert between mass flow and volumetric flow measurement (paragraphs [0072]-[0085]).

Concerning claim 6, Copley discloses wherein the flow sensing means comprises a restriction interposed between the high-speed valve and the vacuum pump and a pressure sensor located upstream of the restriction and a pressure sensor located downstream of the restriction, whereby a pressure within the apparatus to be monitored using either or both of the upstream and downstream pressure sensors, and whereby a 

Concerning claim 7, Copley discloses wherein the flow sensing means comprises an impeller, and means for detecting a speed of rotation of the impeller in response to a flow of fluid (paragraphs [0072]-[0085]).

Concerning claim 8, Copley discloses wherein the restriction comprises any one or more of the group comprising: an orifice plate; a Venturi; and an adjustable orifice plate of the high-speed valve (paragraphs [0072]-[0085]).

Concerning claim 9, Copley discloses wherein controller is configured to measure the pressure and/or flow rate at any one or more of the group comprising: between 1Hz to 1MHz; and between 1Hz to 1MHz (paragraphs [0072]-[0085]).

Concerning claim 10, Copley discloses wherein the target flow profile corresponds to a human inspiration process (paragraphs [0072]-[0085]).

Concerning claim 11, Copley discloses wherein the high-speed valve is actuated via a high-speed actuator (paragraphs [0072]-[0085]).

Concerning claim 12, Copley discloses wherein the controller is configured to determine a closed position of the high-speed valve, which corresponds to a valve 

Concerning claim 13, Copley discloses further comprising an actuator for automatically actuating an inhaler affixed, in use, to the inlet of the simulated breathing apparatus, and wherein the controller is adapted to detect the firing of the inhaler by the detection of a spike (peak or trough) in a flow measurement (paragraphs [0072]-[0085]).

Concerning claim 14, Copley discloses further comprising a display and a human input device operatively connected to the controller for controlling and monitoring the operation of the simulated breathing apparatus (paragraphs [0072]-[0085]).

Concerning claim 15, Copley discloses wherein the controller is adapted to control the pump and high-speed valve to produce a continuous flow, which can be used to obtain data over a period of time that is greater than 10 seconds (paragraphs [0072]-[0085]).


Response to Arguments
Applicant's arguments filed 02/10/21 have been fully considered but they are not persuasive. Applicant argues that Copley does not teach or suggest “controller is configured to control the operation of the vacuum pump and the high-speed valve so that the measured pressure and/or the flow rate within the simulated breathing .  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., various process parameters, for example, slight variations in the applied voltage, or intermittent restrictions in the system itself, or indeed the injection of medicament into the system, could give rise to fluctuations, which would lead to the actual flow profile departing from the intended flow profile, and that the flow profile may need to be complicated in nature, for example having different flow rates and vacuum pressures at different points in time) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that Copley also fails to appreciate that flow profile may need to be complicated in nature, for example having different flow rates and vacuum pressures at different points in time. Copley in at least paragraph [0080] discusses that the dynamic nature of the flow means that automated control of the valve member 42 is not straightforward, thus appreciating that it may be complicated in nature.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398.  The examiner can normally be reached on Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715